— Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 1, 1974, which disqualified claimant from receiving benefits on the ground she voluntarily left her employment without good cause. Claimant continued to work for the employer for at least several months after an admitted incident in April, 1974 and this constituted a waiver of that incident as a compelling reason to terminate her employment in July of 1974. The record supports the finding that claimant terminated her employment because of criticism of her work by her supervisor and because of remarks made about her by a coemployee after working hours. Such has been found not to be good cause (Matter of La Greca [Catherwood], 30 AD2d 597). The record merely presents issues of fact which are within the power of the board to determine and its determination is not to be disturbed where, as here, it is supported by substantial evidence *651(Matter of Rubinstein [CatherwoodJ, 33 AD2d 950). Decision affirmed, without costs. Herlihy, P. J., Greenblott, Kane, Koreman and Main, JJ., concur.